DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on April 5, 2021 has been considered by the examiner.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (MPEP 2111.04, II.)


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface circuitry” and “processing circuitry” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-20 objected to because of the following informalities:  
Examiner suggests amending line 4 of claim 1 to read “a fixed size”.  
Examiner suggests amending line 5 of claim 1 to read “the generated fixed block digest”.
Claim 1 recites the limitation “the stored block” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “a stored block”.
Examiner suggests amending line 7 of claim 1 to read “[[its]]a specific offset”.
Examiner suggests amending line 10 of claim 1 to read “[[its]]an offset of the unaligned block”
Claim 10 recites the limitation “the hash table” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “[[the]]a hash table”.
Claim 2 recites the limitation “the block” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the unaligned block”.
Claim 4 recites the limitation “the window size” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the sliding window has a window size”.
Claim 5 recites the limitation “the block” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the unaligned block”.
Claim 7 recites the limitation “the block size” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation “the calculation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “[[the]]a calculation”.
Claim 9 recites the limitation “the same relative starting position” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to claim to read “[[the]]a same relative starting position”.
Claim 11 recites the limitation “the stored block” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “[[the]]a stored block”.
Claim 12 recites the limitation “the block” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the unaligned block”.
Claim 14 recites the limitation “the window size” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the sliding window has a window size”.
Claim 15 recites the limitation “the block” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “the unaligned block”.
Claim 17 recites the limitation “the block size” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the calculation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “[[the]]a calculation”.
Claim 19 recites the limitation “the same relative starting position” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to claim to read “[[the]]a same relative starting position”.
Claims not referred to specifically above are objected to as being dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijayan et al. (Pub. No. US 2012/0084269).

Claim 1:
Vijayan et al. disclose a method of data reduction in a fixed block-based data storage system, comprising: 
selecting a starting position in a block based on a deterministic function of block data content [fig. 6; pars. 0068-0077 – The sliding window is placed at the beginning of the data segment at a location of a block within the segment. (“At block 602, the routine is initiated. At block 604 a storage system positions a sliding window at the beginning of a data segment. However, it is to be noted that the sliding window can be placed at any location before, within, or after the data segment. Thus, the initial location of the sliding window before, within, or after the data segment may also be referred to as the beginning of the data segment.”)]; 
for an unaligned block beginning at the selected starting position, generating a fix size block digest and comparing the generated block digest with stored block digests of stored data blocks [figs. 5-6; pars. 0025-0027, 0065-0077 – The sliding widow is used to create deduplication blocks for the segment. Deduplication blocks are compared with each other to determine if there are any matches to facilitate deduplication. (“After the sliding window has moved across the data segment, the data segment includes deduplication blocks and gaps between some or all of the deduplication blocks. The deduplication blocks can be a fixed-size or variable-size. The gaps between the deduplication blocks will likely vary in size. The size of the gaps are reflective of the number of iterations between the block alignment function returning hits. An example, this will be described in greater detail below with reference to FIG. 5. The deduplication blocks are then compared with each other and other previously stored deduplication blocks to determine if they contain identical data. The gaps, however, may not under go this deduplication process.”)]; and 
if the comparing results in a match, and the stored block at its specific offset is determined to match the unaligned block, then storing a reference to the stored block in place of the unaligned block, and otherwise storing the unaligned block and a corresponding digest with its offset in the hash table [figs. 5-7; pars. 0025-0027, 0065-0077 – Identifying information is stored for established deduplication blocks. Deduplication blocks having identical data to another deduplication block are replaced with references to the already stored deduplication block. (“The deduplication blocks are then compared with each other and other previously stored deduplication blocks to determine if they contain identical data. The gaps, however, may not under go this deduplication process. After the deduplication blocks are compared, the deduplication blocks with identical data as other deduplication blocks are replaced with references, often pointers, to the other deduplication blocks.” … “If the predetermined criteria is met the storage system establishes a deduplication block, as illustrated in block 610. Establishing a deduplication block may include storing any information that would aid in locating the deduplication block. For instance, in one embodiment, the storage system can store the location of the sliding window, the size of the deduplication block, a pointer to or address of the deduplication block, as well as the output of the block alignment function.”)].

Claim 2 (as applied to claim 1 above):
Vijayan et al. disclose, 
wherein selecting a starting position includes performing a repeated sliding window calculation over successive segments of the block, and making an exit decision based on the sliding window calculation satisfying an exit criterion [figs. 5-6; par. 0025-0028, 0046, 0065 – A calculation, such as a hash, is performed across the segment to create deduplication blocks. Exit conditions are: 1) a match within a block which causes the sliding window to shift one block size to the next block and 2) reaching the end of the segment. (“As described above, if the block alignment function returns a hit a deduplication block is established and the sliding window moves relative to the data segment according to the size of the deduplication block. If the block alignment function does not return a hit, the sliding window moves relative to the data segment according to the size of an incremental value. As discussed previously, the incremental value may be any number of different sizes ranging from one data subcomponent or more. A block alignment function is performed on the data within the moved sliding window, and the process continues. FIG. 5 illustrates a data segment after this process has occurred across the entire data segment. Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.”)].

Claim 3 (as applied to claim 2 above):
Vijayan et al. disclose, 
wherein the sliding window calculation uses a function that produces a semi-random number for each window [figs. 5-6; par. 0025-0028, 0046, 0065 – Hash function. (“In the example of FIG. 2, a hash function is used. In other embodiments, the block alignment function may comprise or output a message digest, checksum, digital fingerprint, digital signature or other sequence of bytes that substantially uniquely identifies the relevant data block. When a hash function is used, the hash function returns a value for the data within the sliding window.”)].

Claim 5 (as applied to claim 2 above):
Vijayan et al. disclose:
wherein the sliding window calculations progress through successive windows with a step size substantially less than a size of the block, and the window size is greater than the step size [fig. 2; par. 0047 – “The size of the deduplication blocks 222, 224, 226, 228 in the illustrated embodiment correspond with the size of the sliding window (e.g., six bytes). If the hash value does not fall within the predetermined range then the sliding window moves relative to the data segment by an incremental value. In this example, the incremental value is representative of one data subcomponent 202, or one byte.”].

Claim 6 (as applied to claim 5 above):
Vijayan et al. disclose, 
wherein the step size is one byte [fig. 2; par. 0047 – “The size of the deduplication blocks 222, 224, 226, 228 in the illustrated embodiment correspond with the size of the sliding window (e.g., six bytes). If the hash value does not fall within the predetermined range then the sliding window moves relative to the data segment by an incremental value. In this example, the incremental value is representative of one data subcomponent 202, or one byte.”].

Claim 7 (as applied to claim 2 above):
Vijayan et al. disclose, 
wherein the exit criterion is statistically well distributed with respect to the block size, promoting the calculation of one hash per block [figs. 2, 6; pars. 0008, 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to the next block within the segment). Therefore, one calculation is performed per block when matches occur. The predetermined criteria used to create deduplication blocks may be tuned to increase detection rates. (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 8 (as applied to claim 7 above):
Vijayan et al. disclose, 
wherein the exit criterion is a match between a sliding window calculation result and a predefined fixed value [figs. 2, 6; pars. 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to the next block within the segment). (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 9 (as applied to claim 1 above):
Vijayan et al. disclose, 
wherein, once a starting position has been selected for a first block of an extent, subsequent iterations are performed for successive blocks of the extent with each iteration starting at the same relative starting position, thereby promoting identification a set of blocks of the extent matching corresponding stored blocks [figs. 2, 6; pars. 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to same location within the next block of the segment). (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 10 (as applied to claim 9 above):
Vijayan et al. disclose, 
wherein the iterations at the same relative starting position continue until reaching an unaligned block having to matching stored block, and thereafter returning to select a new starting position in the unaligned block [figs. 2, 6; pars. 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to the next block within the segment). If a match is not found, the sliding window is shifted one byte. (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “If the hash value does not fall within the predetermined range then the sliding window moves relative to the data segment by an incremental value. In this example, the incremental value is representative of one data subcomponent 202, or one byte.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 11:
Vijayan et al. disclose a data storage system, comprising: 
physical data storage devices for storing blocks of user data [fig. 1; par. 0038 – Storage devices. (“The storage devices 115 can include a tape library, a magnetic media storage device, an optical media storage device, or other storage device.”)]; 
interface circuitry providing respective interfaces to the physical storage devices and to host computers generating storage commands received and executed by the data storage system [pars. 0039-0041 – Components of the storage system may be connected utilizing a number of communication techniques.]; and 
processing circuitry configured and operative to store and execute computer program instructions to perform a method of data reduction including [pars. 0043, 0099 – “For example, deduplication may be performed by the client 185, data agent 195, storage manager 102 or any one of the media agents 105.” … “It will be appreciated by those skilled in the art and others that all of the functions described in this disclosure may be embodied in software executed by one or more processors of the disclosed components and mobile communication devices. The software may be persistently stored in any type of non-volatile storage.”]: 
selecting a starting position in a block based on a deterministic function of block data content [fig. 6; pars. 0068-0077 – The sliding window is placed at the beginning of the data segment at a location of a block within the segment. (“At block 602, the routine is initiated. At block 604 a storage system positions a sliding window at the beginning of a data segment. However, it is to be noted that the sliding window can be placed at any location before, within, or after the data segment. Thus, the initial location of the sliding window before, within, or after the data segment may also be referred to as the beginning of the data segment.”)]; 
for an unaligned block beginning at the selected starting position, generating a block digest and comparing the generated block digest with stored block digests of stored data blocks [figs. 5-6; pars. 0025-0027, 0065-0077 – The sliding widow is used to create deduplication blocks for the segment. Deduplication blocks are compared with each other to determine if there are any matches to facilitate deduplication. (“After the sliding window has moved across the data segment, the data segment includes deduplication blocks and gaps between some or all of the deduplication blocks. The deduplication blocks can be a fixed-size or variable-size. The gaps between the deduplication blocks will likely vary in size. The size of the gaps are reflective of the number of iterations between the block alignment function returning hits. An example, this will be described in greater detail below with reference to FIG. 5. The deduplication blocks are then compared with each other and other previously stored deduplication blocks to determine if they contain identical data. The gaps, however, may not under go this deduplication process.”)]; and 
if the comparing results in a match, and the stored block is determined to match the unaligned block, then storing a reference to the stored block in place of the unaligned block, and otherwise storing the unaligned block and a corresponding digest [figs. 5-7; pars. 0025-0027, 0065-0077 – Identifying information is stored for established deduplication blocks. Deduplication blocks having identical data to another deduplication block are replaced with references to the already stored deduplication block. (“The deduplication blocks are then compared with each other and other previously stored deduplication blocks to determine if they contain identical data. The gaps, however, may not under go this deduplication process. After the deduplication blocks are compared, the deduplication blocks with identical data as other deduplication blocks are replaced with references, often pointers, to the other deduplication blocks.” … “If the predetermined criteria is met the storage system establishes a deduplication block, as illustrated in block 610. Establishing a deduplication block may include storing any information that would aid in locating the deduplication block. For instance, in one embodiment, the storage system can store the location of the sliding window, the size of the deduplication block, a pointer to or address of the deduplication block, as well as the output of the block alignment function.”)].

Claim 12 (as applied to claim 11 above):
Vijayan et al. disclose, 
wherein selecting a starting position includes performing a repeated sliding window calculation over successive segments of the block, and making an exit decision based on the sliding window calculation satisfying an exit criterion [figs. 5-6; par. 0025-0028, 0046, 0065 – A calculation, such as a hash, is performed across the segment to create deduplication blocks. Exit conditions are: 1) a match within a block which causes the sliding window to shift one block size to the next block and 2) reaching the end of the segment. (“As described above, if the block alignment function returns a hit a deduplication block is established and the sliding window moves relative to the data segment according to the size of the deduplication block. If the block alignment function does not return a hit, the sliding window moves relative to the data segment according to the size of an incremental value. As discussed previously, the incremental value may be any number of different sizes ranging from one data subcomponent or more. A block alignment function is performed on the data within the moved sliding window, and the process continues. FIG. 5 illustrates a data segment after this process has occurred across the entire data segment. Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.”)].

Claim 13 (as applied to claim 12 above):
Vijayan et al. disclose, 
wherein the sliding window calculation uses a function that produces a semi-random number for each window [figs. 5-6; par. 0025-0028, 0046, 0065 – Hash function. (“In the example of FIG. 2, a hash function is used. In other embodiments, the block alignment function may comprise or output a message digest, checksum, digital fingerprint, digital signature or other sequence of bytes that substantially uniquely identifies the relevant data block. When a hash function is used, the hash function returns a value for the data within the sliding window.”)].

Claim 15 (as applied to claim 12 above):
Vijayan et al. disclose, 
wherein the sliding window calculations progress through successive windows with a step size substantially less than a size of the block, and the window size is greater than the step size [fig. 2; par. 0047 – “The size of the deduplication blocks 222, 224, 226, 228 in the illustrated embodiment correspond with the size of the sliding window (e.g., six bytes). If the hash value does not fall within the predetermined range then the sliding window moves relative to the data segment by an incremental value. In this example, the incremental value is representative of one data subcomponent 202, or one byte.”].

Claim 16 (as applied to claim 15 above):
Vijayan et al. disclose, 
wherein the step size is one byte [fig. 2; par. 0047 – “The size of the deduplication blocks 222, 224, 226, 228 in the illustrated embodiment correspond with the size of the sliding window (e.g., six bytes). If the hash value does not fall within the predetermined range then the sliding window moves relative to the data segment by an incremental value. In this example, the incremental value is representative of one data subcomponent 202, or one byte.”].

Claim 17 (as applied to claim 12 above):
Vijayan et al. disclose, 
wherein the exit criterion is statistically well distributed with respect to the block size, promoting the calculation of one hash per block [figs. 2, 6; pars. 0008, 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to the next block within the segment). Therefore, one calculation is performed per block when matches occur. The predetermined criteria used to create deduplication blocks may be tuned to increase detection rates. (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 18 (as applied to claim 17 above):
Vijayan et al. disclose, 
wherein the exit criterion is a match between a sliding window calculation result and a predefined fixed value [figs. 2, 6; pars. 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to the next block within the segment). (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 19 (as applied to claim 11 above):
Vijayan et al. disclose, 
wherein, once a starting position has been selected for a first block of an extent, subsequent iterations are performed for successive blocks of the extent with each iteration starting at the same relative starting position, thereby promoting identification a set of blocks of the extent matching corresponding stored blocks [figs. 2, 6; pars. 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to same location within the next block of the segment). (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim 20 (as applied to claim 19 above):
Vijayan et al. disclose, 
wherein the iterations at the same relative starting position continue until reaching an unaligned block having to matching stored block, and thereafter returning to select a new starting position in the unaligned block [figs. 2, 6; pars. 0045-0047, 0065, 0073 – A match causes a deduplication block to be created and the sliding window is shifted relative to the size of the deduplication block (i.e. shifted to the next block within the segment). If a match is not found, the sliding window is shifted one byte. (“The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.” … “If the hash value does not fall within the predetermined range then the sliding window moves relative to the data segment by an incremental value. In this example, the incremental value is representative of one data subcomponent 202, or one byte.” … “Data segment 504 contains various deduplication blocks (506, 508, 510, 512, 514, 516, 518) of fixed size. In this example, the fixed size for each deduplication block is 128 kB. However, as mentioned previously, the fixed size may be any size.” … “Upon establishing the deduplication block, the storage system moves the sliding window relative to the data segment based on the size of the deduplication block, as illustrated in block 612.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al. (Pub. No. US 2012/0084269).

Claims 4 and 14 (as applied to claims 3 and 13 above, respectively):
Vijayan et al. disclose all the limitations above but do not specifically disclose, 
wherein the window size is in a range from 4 to 8 bytes [fig 2. Pars. 0044-0045 – Vijayan et al. disclose that the segment and the sliding window may be any size, but do not specifically disclose sizes within the claimed range. (“As shown in FIG. 2, a data segment 200 may be made up of any number of data subcomponents 202. For ease of reference, each data subcomponent 202 in the example of FIG. 2 represents one byte of information, however, the data subcomponents 202 can take any number of different forms such as bits, bytes or multiples thereof.” … “The sliding window may be any number of sizes. For example, in various embodiments, the sliding window can be 32 kilobytes (kB), 64 kB, 128 kB, or some smaller or larger value.”)].
As per 2144.05 (I.), Examiner submits that a disclosure of any size renders obvious a size within the claimed range of 4 to 8 bytes, as any size overlaps a size falling between 4 to 8 bytes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao et al. and Moghe et al. disclose sliding window based deduplication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



7 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139